                                                       - -· -·----·---- -----·~-~-
       Case 7:16-cv-04259-VB-PED Document 45 Filed 04/06/21          Page 1 of 1
                                                                       Ti<r5·c, soNv
                                                                     II r) r,r'1UlYl
                                                                            \j\_
                                                                                 fl\ "ENT
                                                                                      -1


                                                                     'I ELECTRONICALLY FILED
                                                                        Dl)C #: - - - - - - - - l r - - - r - - - - -
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                                     l=-===~:::::-:::..:-·
                                                                       D ATE FILED:
                                                                                          : . _: _-: ~~- -
                                                                                                             ~\

JOSEPH PATTERSON,
                                   Petitioner,                                16   CIVIL 4259 (VB)

                 -against-                                                         JUDGMENT

LOUIS PINGOTTI,
                                   Respondent.
-----------------------------------------------------------X



        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated April 5, 2021, having carefully reviewed the R&R and the

underlying record, the Court finds no error, clear or otherwise. The R&R is adopted as the

opinion of the Court, and the petition for a writ of habeas corpus is DENIED. As petitioner has

not made a substantial showing of the denial of a constitutional right, a certificate of

appealability will not issue. See 28 U.S.C. § 2253(c)(2); Love v. McCray, 413 F.3d 192, 195 (2d

Cir. 2005). The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from the

order would not be taken in good faith, and therefore in forma pauperis status is denied for the

purpose ofan appeal. See Coppedge v. United States, 369 U.S. 438, 44445 (1962); accordingly,

the case is closed.

Dated: New York, New York
       April 6, 2021


                                                                       RUBY J. KRAJICK

                                                                            Clerk of Court
                                                               BY:

                                                                        ~
